GRIMM, Judge,
dissenting.
I respectfully dissent.
To say the least, this proceeding is not a model. The police officer did not properly complete the Uniform Complaint and Summons and the city attorney did not initially sign it. Nevertheless, the amended Uniform Complaint and Summons was sufficient to charge defendant with a violation of City Ordinance 1518(2), driving while intoxicated.* Further, the evidence supports the conviction and judgment.
*878I. Sufficiency of Charge
Defendant received two summonses. One was for failure to show proof of valid insurance; the other was for driving under the influence. At the beginning of the trial, defense counsel pointed out that both summonses referred to the ordinance as § 15. City attorney amended the failure to show proof of valid insurance summons by adding “21”, so that the ordinance cited was 1521.
City attorney then amended the second summons by adding “18”, so that the ordinance cited was 1518. In response to this change, defense counsel objected, saying, “the same thing on ‘in violation of 15’ inserted 18 on the DWI on Information 920727171. And so, again, he is not being charged with the proper ordinance violation until it was amended just prior to my objections.” (Emphasis added). The trial court overruled defendant’s objections.
During the trial, the city attorney often referred to the charge as “driving under the influence of alcohol.” An examination of city ordinance 1518 provides a possible explanation for his use of that term.
Section 1 of city ordinance 1518 contains definitions. Paragraph (b) of § 1 states: “As used in this Section a person is in an ‘intoxicated condition’ when he is under the influence of alcohol, a controlled substance, or drug, or any combination thereof.” Accordingly, one definition of “intoxicated condition” under the ordinance is a person “under the influence of alcohol.”
Section 2, set out in the majority opinion, states a person commits the offense of driving while intoxicated if the person operates a motor vehicle while in an intoxicated condition. Thus, by substituting the term “under the influence of alcohol” for “intoxicated condition,” the offense becomes operating a motor vehicle while under the influence of alcohol.
If anything, referring to the charge as “driving under the influence of alcohol” narrows the charge. Under the city ordinance, as well as §§ 577.001.2 and 577.010, RSMo 1994, a charge of “driving while intoxicated” encompasses (1) under the influence of alcohol, (2) under the influence of a controlled substance, (3) under the influence of drug, or (4) under the influence of any combination thereof. Thus, I do not see any error, or any prejudice to defendant, by the city attorney using the term “driving under the influence of alcohol.” See also, State v. Primm, 785 S.W.2d 314, 315 (Mo.App. E.D.1990) (“It is common knowledge a person driving while intoxicated is one driving while under the influence of alcohol.”); State v. Hill, 812 S.W.2d 204, 205-06 (Mo.App. W.D.1991) (State Trooper told defendant “that the officer believed him to be driving under the influence of alcohol.” Nevertheless, defendant was convicted of driving while intoxicated.)
Although § 3(a) of the ordinance is also in the majority opinion, I repeat the section to point out what it does not say. Section 3(a) states:
A person commits the offense of driving with excessive blood alcohol content if he operates a motor vehicle with ten-hundredths of one percent or more by weight of alcohol in his blood.
Section 3(a) does not mention any part of the defined term “intoxicated condition,” such as “under the influence of alcohol, a controlled substance, or drug, or any combination thereof.” Nor does it mention “driving while intoxicated” or “intoxicated or drugged conditions,” all terms used in § 2 concerning the offense of “driving while intoxicated.”
Thus, on its face, the charge defendant received, “Drive Under The Influence of Alcohol (DUI .025),” does not contain any language appropriate for a charge under § 3. Rather, it uses terms compatible with §§ 1 and 2 of the ordinance.
Although the majority opinion finds the information ambiguous as to what was charged, defense counsel did not, and his comments so reflect. Defense counsel referred to the charge as driving while intoxicated. He did this at the beginning of the trial. When discussing the amendment to the information, he referred to the offense as “DWI.” Also, he said defendant was not being charged with “the proper ordinance viola*879tion until it was amended just prior to my objections.”
Later, defendant called the arresting officer as a witness. Defense counsel asked the officer if he “still decided to give the Defendant a DWI.” Although the charge was certainly not a model, it was neither ambiguous nor insufficient.
II. Sufficiency of Evidence
In determining the sufficiency of the evidence, an appellate court must accept as true all evidence tending to prove guilt, together with inferences favorable to the prosecution, which can be reasonably drawn therefrom. State v. Wilson, 846 S.W.2d 796, 797 (Mo.App. S.D.1993). Further, an appellate court is to disregard all contrary evidence and inferences. Id.
Also, an appellate court does not weigh the evidence. Rather, an appellate court determines only if there was sufficient evidence from which the trial court could have reasonably found defendant guilty. Id. Here, the evidence was sufficient.
The arresting officer said defendant was stopped at a sobriety checkpoint. When defendant responded to a question, the officer “smelled an odor [on defendant] that [he] thought possibly was something that would be in line with alcoholic beverages.” When asked whether the odor was faint, medium, or strong, the officer replied “just a moderate odor.” Defendant acknowledged he had “two drinks earlier.”
This officer watched another officer administer field sobriety tests. He arrested defendant based on his “observations of [defendant’s] actions even before the breath test.”
Another officer smelled an odor associated with alcohol on defendant’s breath. This officer testified defendant’s “eyes were bloodshot and glassy,” his “pupils were slightly dilated,” and when defendant turned to face the officer, defendant was “unsure about his stability.”
This officer administered five field sobriety tests. Defendant failed all five tests.
The majority opinion refers to § 577.037.5 RSMo 1994, and concludes that the blood alcohol “test result, .025, may justify dismissal” of the charge. Op. at 877.1 agree. However, that result is not mandated. Following the portion quoted in the majority opinion, the statute continues and recognizes that a low test result alone does not require a dismissal. Section 577.037.5 continues by saying, • “unless one or more of the following considerations cause the court to find a dismissal unwarranted:
⅜ ⅜ ⅜ ⅜ ⅜ ⅜
(3) There is substantial evidence of intoxication from physical observations of witnesses or admissions of the defendant.”
It has often been said that in a court-heard case, this court is required to uphold the trial court’s decision unless it is not supported by substantial evidence, it is against the weight of the evidence, or it erroneously declares or applies the law. State v. Kreyling, 890 S.W.2d 414, 416 (Mo.App. E.D.1995). Under this standard of review, I would affirm the trial court’s judgment.

 This court has held that “lack of a signature by a prosecutor on an information is a minor defect not affecting substantial rights where the defendant has alleged no prejudice therefrom.” State v. Knight, 764 S.W.2d 656, 658 (Mo.App. E.D.1988). In addition, failure to cite the statute defining the offense does not make an information insufficient. See, State v. Hurtt, 807 S.W.2d 185, 187 (Mo.App. S.D.1991). Defendant neither alleges nor argues that he was prejudiced by these omissions.